Exhibit 10.1

 

Pursuant to the unanimous vote of the Board of Directors (“Board”) of Evercore
Partners Inc. on November 7, 2006, in order to permit the granting of equity
awards by certain committees of the Board, subject to certain limitations, the
Board agreed to amend and replace Sections 4(a) and 4(c) of the 2006 Evercore
Partners Inc. Stock Incentive Plan, as follows:

Administration. The Plan shall be administered by the Committee, which shall
consist of at least two individuals who are intended to qualify as “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto) and “outside directors” within the meaning of Section 162(m) of the
Code (or any successor section thereto). However, the Board may delegate, to any
committee of the Board, which committee may include one or more members of the
Board who are also officers (including any Co-Chief Executive Officer) of the
Corporation (a “Management Committee”), the authority to grant Awards under the
Plan to Participants who are neither Non-Employee Directors nor “officers” of
the Company within the meaning of Section 16 of the Securities Exchange Act of
1934. Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or its affiliates or a company acquired by the Company or with which
the Company combines. The number of Shares underlying such substitute awards
shall be counted against the aggregate number of Shares available for Awards
under the Plan.

Terms of Awards. The Committee and the Management Committee shall have the full
power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions);